 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9
     (Additional counsel listed on signature page)
10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14
     UNITED STATES OF AMERICA, et al., ex                   2:12-CV-1699 KJM EFB
15   rel. LOYD F. SCHMUCKLEY, JR.,
                                                            JOINT MOTION TO AMEND
16                               Plaintiffs,                SCHEDULING ORDER; ORDER
17                  v.
18
     RITE AID CORPORATION,
19
                                 Defendant.
20

21   STATE OF CALIFORNIA ex rel. LOYD F.
     SCHMUCKLEY, JR.,
22
                                 Plaintiff,
23
                    v.
24
     RITE AID CORPORATION,
25
                                 Defendant.
26

27

28
                                                        1
                                         JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER (2:12-CV-1699 KJM EFB)
 1                        JOINT MOTION TO AMEND SCHEDULING ORDER
 2          Plaintiff-Intervenor State of California (“California”), Relator Loyd F. Schmuckley, Jr.,
 3   and Defendant Rite Aid Corporation1 (“Rite Aid”) (collectively, “the Parties”) jointly hereby
 4   move the Court for an order amending the currently effective scheduling order.
 5          On May 29, 2018, the Court adopted phased discovery in this matter. ECF No. 128. The
 6   first phase of discovery would address, among other things, relevant here, “all of Rite Aid’s
 7   prescription records and all relevant third-party medical records concerning the statistical sample
 8   of 1,904 claims.” Id. at 5. The second phase of discovery would address all remaining discovery,
 9   including depositions of the Parties 30(b)6) witnesses. Per the current effective scheduling
10   orders, the first phase of discovery was to be completed by June 26, 2019, and the second phase
11   of discovery would be completed by October 23, 2019. ECF No. 176.
12          On July 2, 2019, upon hearing, the Magistrate Judge granted California’s motion to
13   compel regarding Rite Aid’s prescription records and ordered Rite Aid to produce all responsive
14   documents, including copies of scanned prescriptions, hard copy prescriptions, and “patient
15   medication profiles” related to the 1,904 sample claims, no later than October 23, 2019. ECF No.
16   225 at 2. The Magistrate Judge also granted California’s motion to compel relating to
17   California’s Requests for Production of Documents Nos. 15 and 16 and ordered Rite Aid to
18   produce all responsive documents as soon as practical, with all documents produced no later than
19   October 23, 2019.2 Id.
20         Given the Court’s July 2, 2019 order, and the Parties’ anticipation of considerable
21   discovery necessary during Phase 2 of this matter, the Parties have met and conferred regarding
22   modifications of current Phase 2 deadlines in this matter. To allow Rite Aid sufficient time to
23   produce responsive records by October 23, 2019, and to also allow Plaintiffs sufficient time to
24   review all responsive records before proceeding with depositions of Rite Aid’s 30(b)(6)
25   witnesses, a subject that falls within the second phase of discovery, the Parties have mutually
26   agreed to extend case deadlines as set forth below.
27
            1
                Rite Aid contends that it is an improper defendant to this action. See ECF Nos. 188, 227.
28          2
                The Magistrate Judge denied California’s motion for evidentiary sanctions. Id.
                                                         2
                                         JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER (2:12-CV-1699 KJM EFB)
 1         The Parties, therefore, jointly move the Court to amend its prior scheduling orders, ECF
 2   Nos. 176 and 184, as follows:
 3                 Event               Current Date                       Requested Modified Date
 4    Second Phase of Discovery        October 23, 2019                   February 21, 2020
      Completed3
 5    Expert Disclosures (other        November 22, 2019                  April 10, 2020
      than sampling
 6    methodology/design)
      Rebuttal expert disclosures      January 20, 2020                   May 22, 2020
 7
      (other than sampling
 8    methodology/design)
      Expert Discovery Completed       February 19, 2020                  June 26, 2020
 9    Last Day to Hear Dispositive     June 12, 2020 at 10:00 A.M.        October 23, 2020 at 10:00
      Motions                          in Courtroom No. 3                 A.M. in Courtroom No. 3
10

11
                                               Respectfully submitted,
12   Dated: 7/30/2019                          XAVIER BECERRA
13                                             Attorney General of California

14                                             /s/ Emmanuel R. Salazar
                                               EMMANUEL R. SALAZAR
15                                             Deputy Attorney General
                                               Attorneys for Plaintiff-Intervenor State of California
16

17   Dated: 7/30/2019                          WATERS &KRAUS LLP

18                                            /s/ Wm. Paul Lawrence II (authorized on 7/30/2019)
                                              WM. PAUL LAWRENCE II
19                                            Attorneys for Relator Loyd F. Schmuckley, Jr.
20
     Dated: 7/29/2019                          MoRGAN, LEWIS & BOCKIUS, LLP
21
                                               /s/ Michael Q. Eagan, Jr. (authorized on 7/29/2019)
22                                             BENJAMIN P. SMITH
                                               MICHAEL Q. EAGAN, JR.
23                                             Attorneys for Defendant Rite Aid Corporation
24

25

26
            3
              The Parties are continuing to meet and confer about discovery relating to pharmacy
27   associates whose testimony Rite Aid may rely upon in this matter. The Parties will notify the
     Court as soon as possible if the Parties consider it necessary to further amend the scheduling
28   order.
                                                         3
                                        JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER (2:12-CV-1699 KJM EFB)
 1                                                 ORDER
 2          After reviewing the Parties’ joint motion to amend the scheduling order, the Court finds
 3   good cause and grants the motion.
 4          IT IS ORDERED that the scheduling orders, ECF Nos. 176 and 184, are amended as
 5   follows:
 6                 Event              Current Date                         Requested Modified Date
 7    Second Phase of Discovery       October 23, 2019                     February 21, 2020
      Completed
 8    Expert Disclosures (other       November 22, 2019                    April 10, 2020
      than sampling
 9    methodology/design)
      Rebuttal expert disclosures     January 20, 2020                     May 22, 2020
10
      (other than sampling
11    methodology/design)
      Expert Discovery Completed      February 19, 2020                    June 26, 2020
12    Last Day to Hear Dispositive    June 12, 2020 at 10:00 A.M.          October 23, 2020 at 10:00
      Motions                         in Courtroom No. 3                   A.M. in Courtroom No. 3
13

14          IT IS SO ORDERED.
15   DATED: August 5, 2019.
16

17
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                         JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER (2:12-CV-1699 KJM EFB)
